               Case 1:21-cv-00532-SAG Document 85-6 Filed 07/26/21 Page 1 of 6




CONFIDENTIAL                                                                     OPCO_0019
               Case 1:21-cv-00532-SAG Document 85-6 Filed 07/26/21 Page 2 of 6




CONFIDENTIAL                                                                     OPCO_0020
               Case 1:21-cv-00532-SAG Document 85-6 Filed 07/26/21 Page 3 of 6




CONFIDENTIAL                                                                     OPCO_0021
               Case 1:21-cv-00532-SAG Document 85-6 Filed 07/26/21 Page 4 of 6




CONFIDENTIAL                                                                     OPCO_0022
               Case 1:21-cv-00532-SAG Document 85-6 Filed 07/26/21 Page 5 of 6




CONFIDENTIAL                                                                     OPCO_0023
               Case 1:21-cv-00532-SAG Document 85-6 Filed 07/26/21 Page 6 of 6




CONFIDENTIAL                                                                     OPCO_0024
